DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims:
	Claim 11 has been amended as:
	“The holographic projector as claimed in claim 10 wherein the holographic projector further comprises a light source arranged to irradiate the reflective liquid crystal display device with linearly polarised light having a polarisation direction substantially parallel to the first azimuthal angle.”

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, the prior art of record fails to explicitly disclose or fairly suggest a holographic projector and a method of reducing fringing field effects in a reflective liquid crystal device, comprising a light-modulating layer comprising planar-aligned nematic non-twisted liquid crystals having positive dielectric anisotropy, wherein first and second pre-tilt angles are > 5°, and wherein a distance between inside faces of first and second substrates satisfies 0.5 µm ≤ d ≤ 3 µm, along with the other limitations of each of claims 1 and 13.
The previous ground of rejection under 35 U.S.C. 103 over Usukura et al. (US 2015/0293409) in view of Leister (US 2016/0004126) has been overcome and is withdrawn.
Therefore, claims 1 and 13 are allowed.  Claims 2-12 and 14-20 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896